DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 2/18/2021 which amended claims 26 and 41 and cancelled claims 34, 35, and 49.  Claims 26-33, 36-48, and 50 are currently pending.  

Allowable Subject Matter
Claims 26-33, 36-48, and 50 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 26, the prior art of record, either alone or in combination, fails to teach or render obvious at least one electrode configured to generate an electrostatic field between the at least one electrode and a confronting surface of a second support structure when the first support structure brings the surface of the substrate into spaced-apart apposition with the confronting surface of the second support structure; wherein the at least one electrode is electrically connected to a voltage supply; wherein the confronting surface comprises a plurality of burls; and wherein the surface of the substrate comprises a plurality of valleys complementary to the plurality of burls. These 
Regarding claim 41, the prior art of record, either alone or in combination, fails to teach or render obvious a substrate placed on the positioning device and arranged such that the positioning device is configured to move the substrate along a path including a first position in which the substrate is outside of the chamber and a second position in which a surface of the substrate is positioned adjacent a surface of the support structure, the substrate including at least one electrode configured to generate an electrostatic field between the at least one electrode and the surface of the support structure when the positioning device brings the surface of the substrate into spaced-apart apposition with the surface of the support structure, wherein the surface of the support structure comprises a plurality of burls, and wherein the surface of the substrate comprises a plurality of valleys complementary to the plurality of burls; and a voltage supply arranged to supply voltage to the at least one electrode when the substrate is in the second position. These limitations in combination with the other limitations of claim 41 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Chien et al. (US PGPub 2014/0268074, Chien hereinafter) discloses an apparatus (Figs. 5 and 7-8) comprising: a substrate configured to be supported by a first support structure (Figs. 5, 7-8, and 13, paras. [0037], [0040], [0042], [0044], [0049], [0066], cleaning structure 42, 28, 66 is supported by handling mechanism 30, 68), the substrate comprising at least one electrode configured to generate an electrostatic field 
Kim (US PGPub 2017/0131638) wherein the confronting surface comprises a plurality of burls (Figs. 1, 3, 4, 6, and 7, para. [0040], electrostatic chuck 270 includes burls 276), but Kim does not describe a surface of the substrate confronting the confronting surface comprises a plurality of valleys complementary to the plurality of burls.
Isoyama (JP2006-013308; English translation included with the 8/19/2020 Office Action) discloses wherein the confronting surface has a nonplanar surface and the surface of the substrate in proximity to the confronting surface has a substantially a plurality of valleys complementary to the plurality of burls.
Levinson (US PGPub 2008/0257383) discloses a cleaning substrate with an adhesive layer to remove contamination from a chuck (Figs. 1 and 2-5), but Levinson does not describe wherein a confronting surface comprises a plurality of burls; and wherein the surface of the substrate comprises a plurality of valleys complementary to the plurality of burls.
Scaccabarozzi et al. (US PGPub 2011/0037960) discloses a cleaning system that uses a cleaning electrode adjacent a patterning device (Fig. 4, para. [0040]), but Scaccabarozzi et al. does not describe wherein a confronting surface comprises a plurality of burls; and wherein the surface of the substrate comprises a plurality of valleys complementary to the plurality of burls.
Park (US PGPub 2013/0247935) discloses a getter reticle having a getter layer to remove contaminants from an electrostatic chuck (Figs. 9-10, paras. [0075], [0079]), 
Roux et al. (WO 2013/083332) discloses a cleaning system for a clamp that includes loading a patterning device having a material layer that adheres particles from the clamp to the backside surface of the patterning device (Figs. 5 and 11-14, abstract). Roux et al. does not describe or suggest wherein a confronting surface comprises a plurality of burls; and wherein the surface of the substrate comprises a plurality of valleys complementary to the plurality of burls.
Lin et al. (US PGPub 2019/0155178) discloses removing contaminants from an electrostatic reticle holder using an adhesive film coated on the backside of a dummy reticle (Figs. 3C-3D, paras. [0036]-[0039]), but Lin et al. does not describe wherein a confronting surface comprises a plurality of burls; and wherein the surface of the substrate comprises a plurality of valleys complementary to the plurality of burls.
Van Duivenbode et al. (US PGPub 2020/0096881) discloses a system for removing particles from a clamp using an electrostatic clamp having an electrode portion that faces a cleaning apparatus. The cleaning apparatus includes recesses aligned with the burls of the clamp (Fig. 2, paras. [0079]-[0084]), but Van Duivenbode et al. does not describe the cleaning substrate including at least one electrode configured to generate an electrostatic field between the at least one electrode and the surface of the support structure, and further, Van Duivenbode et al. does not qualify as prior art because the 35 U.S.C. 102(b)(2)(c) exception to 35 U.S.C. 102(a)(2) applies.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882